                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

LORI NADINE SHERES,

               Plaintiff,

v.                                                    Case No: 6:18-cv-1000-Orl-DNF

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
       _____________________________

                                        OPINION AND ORDER

       Plaintiff, Lori Nadine Sheres, seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for a period of

disability and Disability Insurance Benefits (“DIB”). The Commissioner filed the Transcript of

the proceedings (hereinafter referred to as “Tr.” followed by the appropriate page number), and

the parties filed memoranda setting forth their respective positions. For the reasons set out herein,

the decision of the Commissioner is AFFIRMED pursuant to § 205(g) of the Social Security Act,

42 U.S.C. § 405(g).

      I.   Social Security Act Eligibility, Standard of Review, Procedural History, and the
           ALJ’s Decision

       A. Social Security Act Eligibility

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The
impairment must be severe, making the claimant unable to do her previous work, or any other

substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that she is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §



                                                    -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, she will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that she is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit her physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that her impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If she meets this burden, she will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that her impairment meets or equals one of the

impairments listed in Appendix 1, she must prove that her impairment prevents her from

performing her past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of her past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform her past relevant work, then

she will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, she will be found not disabled. Id.            In

determining whether the Commissioner has met this burden, the ALJ must develop a full and fair

record regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d



                                                   -3-
1200, 1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination.

The first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the

use of a vocational expert (“VE”). Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004).

Only after the Commissioner meets this burden does the burden shift back to the claimant to show

that she is not capable of performing the “other work” as set forth by the Commissioner. Doughty

v. Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff filed an application for a period of disability and DIB on February 24, 2015,

alleging that she became disabled on January 10, 2014. (Tr. 287-88). Plaintiff’s application was

denied initially on April 29, 2015, and upon reconsideration on August 7, 2015. (Tr. 216-220, 225-

27). Plaintiff requested a hearing, and, on May 5, 2017, an administrative hearing was held before

Administrative Law Judge Sylvia H. Alonso (“the ALJ”). (Tr. 148-181). On August 11, 2017, the

ALJ entered a decision finding that Plaintiff was not disabled. (Tr. 19-37). Plaintiff requested

review of the ALJ’s decision, and, on May 11, 2018, the Appeals Council denied review of the

ALJ’s decision. (Tr. 1-6). Plaintiff initiated this action by Complaint (Doc. 1) on June 25, 2018.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since January 10, 2014, the alleged onset date. (Tr. 21). At step two,

the ALJ found that Plaintiff had the following severe impairments: spine disorder, bilateral upper

extremity arthropathy, and asthma. (Tr. 22). At step three, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that meets or medically equals the severity of

any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 26).




                                                   -4-
          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to

              perform light work defined in 20 CFR 404.1567(b) except the claimant
              can frequently climb ramps and stairs and occasionally climb ladders,
              ropes, and scaffolds. The claimant can frequently stoop, kneel, and crawl
              and can occasionally crouch. The claimant must avoid concentrated
              exposure to noise, odors, fumes, dusts, gases, and unprotected heights. The
              claimant can frequently perform overhead and lateral reaching and
              handling with both upper extremities.

(Tr. 27). At step four, the ALJ found that Plaintiff was capable of performing her past relevant

work as a paralegal, administrative clerk, risk auditor, and closer as such work does not require

the performance of work-related activities precluded by Plaintiff’s RFC. (Tr. 35). The ALJ

proceeded to step five and made the alternative finding that Plaintiff could perform the work of

such jobs as title examiner, file clerk, and clerk, general. (Tr. 36). The ALJ concluded that Plaintiff

had not been under a disability from January 10, 2014, through the date of the decision, August

11, 2017. (Tr. 37).

    II.       Analysis

          Plaintiff raises three issues on appeal: (1) whether the ALJ erred by failing to properly

weigh medical opinions of record; (2) whether the Appeals Council erred by rejecting new and

material evidence; and (3) whether the ALJ erred by failing to properly evaluate Plaintiff’s

testimony. The Court will address each issue in turn.

          (a) Whether the ALJ erred by failing to properly weigh medical opinions of record.

          Plaintiff argues that the ALJ erred by failing to properly evaluate the opinions of three

physicians: treating physician K. Derek Chan-Pong, M.D., examining physician Dina

Trespalacios, M.D., and non-examining physician Irene Lipinski, M.D. In response, Defendant




                                                     -5-
argues that the ALJ properly considered these opinions and that substantial evidence supports the

weight the ALJ assigned their respective opinions. (Doc. 29 p. 6-15).

       At the fourth step in the evaluation process, the ALJ is required to determine a claimant’s

RFC and based on that determination, decide whether the plaintiff is able to return to his or her

previous work. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). The determination

of a claimant’s RFC is within the authority of the ALJ and along with the claimant’s age

education, and work experience, the RFC is considered in determining whether the claimant can

work. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Weighing the opinions and

findings of treating, examining, and non-examining physicians is an integral part of the ALJ’s

RFC determination at step four. See Rosario v. Comm’r of Soc. Sec., 877 F.Supp.2d 1254, 1265

(M.D. Fla. 2012).

       “The Secretary must specify what weight is given to a treating physician’s opinion and

any reason for giving it no weight, and failure to do so is reversible error.” MacGregor v. Bowen,

786 F.2d 1050, 1053 (11th Cir. 1986) (citation omitted). The Eleventh Circuit has held that

whenever a physician offers a statement reflecting judgments about the nature and severity of a

claimant’s impairments, including symptoms, diagnosis, and prognosis, what the claimant can

still do despite his or her impairments, and the claimant’s physical and mental restrictions, the

statement is an opinion requiring the ALJ to state with particularity the weight given to it and the

reasons therefor. Winschel v. Comm’r of Social Security, 631 F3d 1176, 1178-79 (11th Cir. 2011).

Without such a statement, “it is impossible for a reviewing court to determine whether the

ultimate decision on the merits of the claim is rational and supported by substantial evidence.”

Id. (citing Cowart v. Shweiker, 662 F.2d 731, 735 (11th Cir. 1981)).




                                                    -6-
            (1) Derek Chan-Pong, M.D.
         The record shows that on February 19, 2015, Plaintiff was examined by gastroenterologist

K. Derek Chan-Pong, M.D. (Tr. 588). Plaintiff reported nausea without vomiting. The nausea

appeared to be related to stress. Plaintiff reported getting nauseated when under stress and will

even gag when under severe stress. Plaintiff reported occasional bloating, cramping relieved by

defecation. She had 2-3 bowel movements per day with some blood. She lost 21 pounds in the last

6 months. (Tr. 588). Dr. Chan-Pong diagnosed (1) Reflux and hiccups; (2) Diarrhea with history

of irritable bowel syndrome and has been under increased stress recently; (3) Nausea, induced by

stress. (Tr. 590). Dr. Chan-Pong noted that Plaintiff’s recent increased stress would explain the

exacerbation of her irritable bowel syndrome symptoms. (Tr. 590).

         On April 13, 2015, Dr. Chan-Pong received the results of the antrum and body of the

stomach biopsy and left colon random biopsy. (Tr. 1139). The diagnosis was (1) Chronic Gastritis,

mild, predominantly involving the gastric antrum; and (2) Benign Colonic Mucosa (Tr. 1139). Dr.

Chan-Pong reviewed the results and noted no H. pylori infection and normal colon biopsies. (Tr.

1140).

         Plaintiff argues that the ALJ erred by failing to include in her RFC finding Dr. Chan-Pong’s

opinion that stress would aggravate Plaintiff’s IBS and nausea. (Doc. 27 p.26). The Court rejects

this argument as Dr. Chan-Pong’s February 2015 treatment notes do not offer an opinion which

the ALJ was required to specifically weigh. The treatment notes provide that “. . . patient has a

history of irritable bowel syndrome and has been under increased stress recently. This would

explain the exacerbation of her symptoms.” (Tr. 590). Dr. Chan-Pong’s statement was not a

judgment about Plaintiff’s prognosis and statement of what Plaintiff can still do despite her

impairments, but rather a statement explaining the recent exacerbation of her symptoms Plaintiff’s.

In her decision, the ALJ noted Plaintiff’s allegations that stress made her gastritis symptoms worse.

                                                    -7-
For these reasons, the Court will not remand to have the ALJ specifically address this treatment

note.

        (2) Dina Trespalacios, M.D.

        The record shows that on March 10, 2015, Plaintiff was examined by Dina Trespalacios,

M.D., staff physician, a primary care physician for purposes of determining VA disability ratings.

(Tr. 868-946). Dr. Trespalacios noted Plaintiff had been diagnosed with Irritable Bowel Syndrome

since 2013 (Tr. 869). Plaintiff reported intermittent diarrhea often with blood on average of once

monthly with a duration between 4 days and 2 weeks. The episodes are accompanied by nausea

and vomiting and some intermittent constipation. Plaintiff also had intermittent “hiccup burps”

that are painful. (Tr. 869). Plaintiff reported stress aggravates the condition. Plaintiff reported

“when working more regularly the symptoms were more or less daily. However, since being laid

off and working part-time/free lance the episodes are less frequent.” (Tr. 870). Dr. Trespalacios

opined Florastor (probiotic) and Ranitidine are required to control the intestinal condition (Tr.

870). Dr. Trespalacios opined the following signs and symptoms were attributable to Plaintiff’s

intestinal condition: (1) Diarrhea episodes occurring once monthly and lasting 4 days to 2 weeks

with 4-6 loose/poorly formed bowel movements daily; (2) Alternating diarrhea and constipation;

(3) Abdominal distension, intermittent bloating often associated with nausea; (4) Nausea occurring

3-4 times per month with a duration of days to 2 weeks; (5) Vomiting accompanies the nausea (Tr.

871). Dr. Trespalacios opined Plaintiff was having frequent episodes of bowel disturbance with

abdominal distress. (Tr. 871). Dr. Trespalacios noted Plaintiff lost 5 pounds. (Tr. 872). Dr.

Trespalacios opined the Plaintiff’s intestinal condition did not impact her ability to work. In

support, Dr. Trespalacios noted Plaintiff was working part-time approximately 40-50 hours per

month as a freelance administrative consultant. (Tr. 873).


                                                   -8-
        Dr. Trespalacios also examined Plaintiff to evaluate Plaintiff’s chronic back conditions.

Dr. Trespalacios noted Plaintiff was diagnosed with service connected thoracolumbar spine

myositis with DDD (degenerative disc disease) and BLE (bilateral lower extremity) radiculopathy.

(Tr. 874). Plaintiff reported constant pain in both the thoracic and lumbar regions accompanied by

bilateral lower extremity pain, numbness and tingling on left more than right side. Plaintiff had a

recent flare due to spasms at the thoracic level which caused her to be unable to walk for several

hours. Plaintiff reported a baseline pain level of 7/10. (Tr. 874). Plaintiff reported able to sit for no

more than 1 hour, able to stand for no longer than 30 minutes, and able to walk for no longer than

½ mile. Plaintiff reported frequent flares several times a month that last 3-4 days at a pain level of

9/10. During a flare, Plaintiff reported not being able to sit for more than 15 minutes, stand for

more than 15 minutes, or walk for more than 15 minutes. (Tr. 874-75). Plaintiff reported being laid

off job as paralegal in 1/2014 due to multiple ailments. Plaintiff reported she now works

approximately 40-50 hours per month as an administrative consultant. (Tr. 875). Plaintiff reported

a limited ability to crochet, play guitar, play keyboard, sing, take care of pets, read, photography,

and shoot guns. (Tr. 875). On exam, Dr. Trespalacios noted abnormal range of motion in forward

flexion 60 degrees, extension 10 degrees, right lateral flexion 10 degrees, left lateral flexion 20

degrees, right lateral rotation 25 degrees, and left lateral rotation 25 degrees. (Tr. 875-76). Dr.

Trespalacios opined the chronic pain caused Plaintiff to have a functional loss. (Tr. 876). On exam,

Dr. Trespalacios noted pain with weight bearing, and localized tenderness on palpation in the mid

thoracic paraspinous muscles and SI region. (Tr. 876). Dr. Trespalacios noted the exam was not

done during a flare-up. (Tr. 877). On exam, Dr. Trespalacios noted an abnormal gait or abnormal

spinal contour caused by muscle spasm. During exam, Dr. Trespalacios noted extensive spasm of

thoracic paraspinous muscles bilaterally. (Tr. 878). Dr. Trespalacios opined Plaintiff had overall



                                                      -9-
less movement than normal due to ankyloses, adhesions, etc.… There was a disturbance of

locomotion, interference with sitting and standing. (Tr. 878). Muscle strength was normal. Dr.

Trespalacios noted decreased sensation in the lower leg and ankle and foot/toes. Straight leg raise

test was negative bilaterally. (Tr. 880). Dr. Trespalacios opined Plaintiff had mild pain in the

bilateral lower extremities. (Tr. 880). Dr. Trespalacios opined the L4/L5/S1/S2/S3 nerve roots

were involved bilaterally. (Tr. 881). However, Dr. Trespalacios opined the radiculopathy was of

mild severity. Dr. Trespalacios opined Plaintiff should use a “back brace during periods of

extended driving/prolonged sitting or physical work.” (Tr. 882). Dr. Trespalacios opined Plaintiff’s

back condition impacts her ability to work. (Tr. 883). Dr. Trespalacios opined Plaintiff requires

frequent breaks if doing heavy lifting or prolonged sitting. (Tr. 883).

       Plaintiff was examined by Dr. Trespalacios due to a Neck condition for purposes of

determining VA disability ratings. (Tr. 897). Dr. Trespalacios noted Plaintiff had been diagnosed

with a service connected cervical spine myositis with DDD and BUE (bilateral upper extremity)

radiculopathy (Tr. 898). Currently, Plaintiff reported constant pain to entire cervical spine and

accompanied by headaches, BUE weak grip strength (often dropping things), poor sleep quality.

Pain level 6/10. Plaintiff reported being able to sit for no more than 30-45 minutes (i.e. at

computer). Plaintiff reported FLARES 3 times per week for 1-2 days duration when the pain level

increases to 9/10 and Plaintiff is able to sit no more than 15 minutes and has difficulty driving

during flare. Plaintiff reported getting special rear view mirrors for this purpose. (Tr. 898). On

exam, Dr. Trespalacios noted abnormal range of motion in all directions, but particularly left lateral

rotation, 15 degrees, and right lateral rotation, 25 degrees. (Tr. 900). Dr. Trespalacios opined

Plaintiff would have difficulty driving. Dr. Trespalacios noted tenderness on palpation throughout

trapezius muscles bilaterally and SCM muscles bilaterally. (Tr. 900). Dr. Trespalacios opined



                                                    - 10 -
Plaintiff had less movement than normal, disturbance of locomotion, interference with sitting and

standing (Tr. 902). Dr. Trespalacios noted finger strength decreased 4/5 bilaterally. (Tr. 903). Dr.

Trespalacios noted mild radicular pain bilaterally in the upper extremities due to involvement of

C7 nerve roots and C8/T1 nerve roots. (Tr. 904). Dr. Trespalacios noted imaging studies document

arthritis. (Tr. 906). Dr. Trespalacios opined the neck condition impacts Plaintiff’s ability to work.

Specifically, Dr. Trespalacios opined Plaintiff requires frequent breaks if doing prolonged sitting

or desk work. (Tr. 906).

       Plaintiff was also examined by Dr. Trespalacios due to Headaches for purposes of

determining VA disability ratings. (Tr. 939). Dr. Trespalacios noted Plaintiff had been diagnosed

with migraine headaches and tension headaches in 2012. (Tr. 940). Plaintiff reported onset in 2012.

Plaintiff reported the headaches are often brought on by stress or exacerbation of neck condition

(Tr. 940). Currently, Plaintiff reported episodic headaches with FLARES 3-4 times per month

lasting 1-3 days with a pain level of 9/10, nausea, occasional photophobia, and phonophobia. (Tr.

941). Plaintiff reported being out of work one week in August 2013 due to headache. Plaintiff took

Naratriptan and Fioricet as needed. Plaintiff reported she generally has to stay in bed in a darkened

room unable to do anything during a headache. (Tr. 941). Plaintiff reported prostrating attacks of

headache pain from migraines about once a month. (Tr. 942). Dr. Trespalacios opined Plaintiff is

unable to perform basic tasks expected when employed during a headache. (Tr. 943). Dr.

Trespalacios opined Plaintiff would have prostrating attacks of migraine headaches on average

once every month. (Tr. 942-43).

       In her decision, the ALJ explained the weight accorded to Dr. Trespalacios opinion as

follows:

            To the extent the [Department of Veterans Affairs]’s evaluations are contrary
            to the undersigned’s findings herein, the undersigned accords them little
            weight because they are inconsistent with the substantial evidence of record

                                                   - 11 -
            discussed herein and with the March 2015 physical examination reports of
            the claimant's C & P examiner, Dina Trespalacios, MD. For example, Dr.
            Trespalacios reported that the claimant had bilateral lower extremity radicular
            pain or other signs or symptoms of radiculopathy, but she did not have it
            constantly, and it was only mild intermittently with only mild parasthesias or
            dysesthesias and only mild numbness. Additionally, Dr. Trespalacios
            reported the claimant only mild bilateral lower extremity radiculopathy
            involving the L4/L5/S1/S2/S3 nerve roots. Further, Dr. Trespalacios noted
            that on physical examination the claimant had negative straight leg raising
            test, normal upper and lower extremity strength of 5/5, no muscle atrophy and
            normal reflexes. Regarding Dr. Trespalacios’ neck ( cervical spine) Disability
            Benefits Questionnaire, although Dr. Trespalacios noted the claimant had
            cervical spine tenderness and range of motion deficits, she related that the
            claimant did not have cervical spine muscle spasm or guarding, no strength
            deficits in the upper extremities, aside from 4/5 strength in the claimant's
            bilateral fingers, no muscle atrophy, normal reflexes, and normal upper
            extremity sensory examination. Notably, although she stated the claimant had
            radicular pain or other signs or symptoms of radiculopathy in her bilateral
            upper extremities, she only had it constantly at an only mild level, but did not
            have it intermittently and did not have parasthesias or dysesthesias or
            numbness. Additionally, while Dr. Trespalacios reported the claimant had
            involvement of the C7 and C8/T1 nerve roots, she did not have any other
            signs of upper extremity radiculopathy. Further, Dr. Trespalacios reported
            that the claimant was able to perform repetitive use testing with at least three
            repetitions and had no weakness, fatigue ability, or incoordination that
            significantly limited functional ability with repeated use overtime (Exhibit
            14F). 20 CFR § 404.1527, 20 CFR § 416.927, and Social Security Rulings
            06-03p and 96-5p.

            ...

            To the extent that the Department of Veterans Affairs’ March 2016
            evaluations are consistent with the claimant's residual functional capacity,
            the undersigned accords them deference and assigns them some weight.
            Notably, the DVA's March 2016 evaluations and the undersigned's
            residual functional capacity are consistent with the March 2015 Shoulder
            and Arm Conditions Disability Benefits Questionnaire. Specifically, Dr.
            Trespalacios reported that while the claimant's physical examination
            results were mainly normal, she did have bilateral shoulder positive
            Empty-Can test and positive Lift-Off Subscapularis test (Exhibit 14F). Yet
            the undersigned does not give the DVA's evaluations greater weight based
            on the evidence previously discussed above (see Exhibits 4F and 20F). 20
            CFR § 404.1527, 20 CFR § 416.927, and Social Security Rulings 06-03p
            and 96-5p.

(Tr. 33).



                                                     - 12 -
       Plaintiff argues that the ALJ’s provided an insufficient rationale for the Court to determine

whether the ALJ adequately considered Dr. Trespalacios’ multiple restrictions. In particular,

Plaintiff argues that the ALJ did not consider Dr. Trespalacios’ notation that Plaintiff occasionally

used a back brace during periods of extended driving/prolonged sitting or physical work; that

employment requiring strenuous physical activity such as heavy lifting or prolonged periods of

sitting without frequent breaks would be limited; and that during headaches Plaintiff would be

unable to perform basic tasks expected when employed. (Doc. 27 p. 28-30). In response,

Defendant argues that substantial evidence supports the ALJ’s treatment of Dr. Trespalacios’

opinion. (Doc. 29 p. 7-13).

       In this case, the Court finds no error in the ALJ’s treatment of Dr. Trespalacios’ opinion.

As a non-treating, one-time examing physician, Dr. Trespalacios’ opinion was not entitled to any

special deference. See McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). Nevertheless, the

ALJ addressed the opinion at considerable length and explained her reasons for according it the

weight she deemed appropriate.       As Defendant notes, contrary to Plaintiff’s assertion, Dr.

Trespalacios did not opine that Plaintiff should use a back brace. Rather Dr. Trespalacios noted

Plaintiff’s report that she used a back brace during periods of extended driving/prolonged sitting

or physical work. Dr. Trespalacios did not opine that a back brace was medically necessary or

resulted in functional limitations. Thus, the ALJ was not required to weigh it and the ALJ did not

err by omitting a back brace from her RFC finding or from consideration by the vocational expert.

Furthermore, although Dr. Trespalacios opined that Plaintiff’s back impairments would result in

work limitations, e.g., “employment requiring strenuous physical activity such as heavy lifting or

prolonged periods of sitting without frequent breaks would be limited,” the ALJ’s RFC accounts




                                                   - 13 -
for this limitation as the ALJ limited Plaintiff to light work, which by definition excludes heavy

lifting. (Tr. 27). See 20 C.F.R. 404.1567(b) (defining light work).

       Moreover, light work requires standing or walking, off and on, for a total of approximately

6 hours of an 8-hour workday with sitting occurring intermittently during the remaining time. See

SSR 83-10, 1983 WL 31251, at *5. Plaintiff testified that she could sit up to 30 minutes before

needing to stand, which is consistent with the ability to perform light work. (Tr. 37). Thus, Dr.

Trespalacios’ opinion does not directly contradict the ALJ’s RFC finding.

       Dr. Trespalacios also opined that during headaches (3-4 times a month with a duration of

1-3 days each), Plaintiff would be unable to perform basic tasks expected when employed. (Tr.

941, 943). The ALJ found Plaintiff’s headaches were non-severe and, thus, had no more than a

minimal effect on Plaintiff’s ability to perform basic work activities. (Tr. 22). See 20 C.F.R. §

404.1522(a) (defining non-severe impairment). In making that finding, the ALJ determined that

Plaintiff’s headaches were controlled conservatively with medication and that the record did not

support any work-related limitations. (Tr. 22). The ALJ’s finding is well supported by substantial

evidence in the record.

       For example, in March 2014, Plaintiff reported that she only had one headache in the last

two and a half months. (Tr. 530). In October 2014, Plaintiff reported that she had had only one

headache since January 2014. (Tr. 1597). Although Plaintiff reported in March 2015 that she had

headaches three times per week for one to two days, she also reported that at the same time she

was working 40-50 hours a month as an administrative consultant. (Tr. 898-99). In April 2015,

Plaintiff reported that her headaches had improved and were not as often. (Tr. 1099, 1103). In

January 2016, Plaintiff reported that she had two headaches a month lasting 24 hours but that she

had excellent results with the medications Fiorecet and Sumatriptan. (Tr. 1652). She also reported



                                                   - 14 -
in May 2016 that her headaches were much better and that the pharmacy discontinued her Fiorecet

and Sumatriptan because she had not refilled them in 240 days. (Tr. 1707). At the hearing, Plaintiff

testified that the frequently of her headaches had decreased and that she got migraine headaches

about once or twice a month that typically last a day or two. (Tr. 164). Given the ALJ’s

consideration of her headaches, any error by the ALJ in not addressing Dr. Trespalasios’ opinion

about the functional impact of Plaintiff’s headaches was harmless because remand to further

consider her opinion would not change the administrative outcome. See Shinseki v. Sanders, 556

U.S. 396, 409 (2009) (“The burden of showing that an error is harmful normally falls upon the

party attacking the agency’s determination.”).

       The Court is also unconvinced by Plaintiff’s argument that the ALJ erred by failing to

recognize that the VA physical therapy department issued Plaintiff a standard cane in March 2016

due to a gait abnormality. “To find that a hand-held assistive device is medically required, there

must be medical documentation establishing the need for a hand-held assistive device to aid in

walking or standing, and describing the circumstances for which it is needed.” SSR 96-9p, 1996

WL 374185, at *7. In this case, however, beyond a vague reference to a gait abnormality, the

physical therapy note does not explain the need for the cane or the circumstances for which it was

needed, e.g., all the time, some of the time, or where. (Tr. 1765). The medical record after March

2016 does not reference Plaintiff using a cane at appointments and a VA nursing note in July 2016

reflects that Plaintiff did not require an ambulatory assistive device and noted that her gait and

balance were normal. (Tr. 1877). The ALJ noted that a VA medical record in February 2017

reflected that Plaintiff had a normal balanced gait. (Tr. 32, 2159). For these reasons, the Court

agrees with Defendant that the scant medical evidence regarding her need for and use of a cane is

insufficient to warrant remand.



                                                   - 15 -
       (3) Irene Lipinski, M.D.

       The record shows that on July 29, 2015, non-examining state agency physician Irene

Lipinski, M.D. opined Plaintiff could lift 20 pounds occasionally and 10 pounds frequently. (Tr.

205). Dr. Lipinski opined claimant could stand and/or walk about 6 hours in an 8-hour workday

and sit about 6 hours in an 8-hour workday. (Tr. 205). Dr. Lipinski opined Plaintiff must “avoid

even moderate exposure” to noise “secondary to [headaches] rated frequently.” (Tr. 206)

(emphasis added).

       In her decision, the ALJ explained the weigh she accorded Dr. Lipinski’s opinion as

follows:

           On July 29, 2015, State agency medical consultant Irene Lipinski, M.D.,
           completed a residual functional capacity assessment. Dr. Lipinski opined
           that the claimant could perform light exertional level work as it is defined
           in the Social Security Regulations and in the Dictionary of Occupational
           Titles. Dr. Lipinski opined the claimant could frequently climb ramps and
           stairs, stoop, kneel, and crawl, and could occasionally climb ladders,
           ropes, or scaffolds and could occasionally crouch with unlimited
           balancing. Dr. Lipinski opined that the claimant must avoid concentrated
           exposure to hazards, in particular heights, and to fumes, odors, dusts,
           gases, poor ventilation, etc., and must avoid even moderate exposure to
           noise (Exhibit 3A).

           The undersigned accords considerable weight to Dr. Lipinski's opinion
           because it is supported by, and consistent with, the substantial evidence of
           record as discussed herein. For example, on August 14, 2015, radiologist
           Michael Grainger, MD, performed cervical, thoracic, and lumbar spine
           MRI scans, which he compared to the claimant's June and July 2014 MRI
           scans. Dr. Grainger reported that the claimant's cervical spine MRI scan
           showed stable findings with central disc bulge at C4-5 abutting and only
           mildly compressing the anterior cervical cord with no cervical change to
           suggest gliosis. Additionally, Dr. Grainger related the claimant's cervical
           spine MRI scan revealed a small central disc protrusion versus thickening
           of the posterior longitudinal ligament effecting the anterior thecal sac and
           nearly abutting the anterior cervical cord at C5-6 and C6-7, significant
           bilateral foraminal effacement secondary to facet arthropathy, which
           primarily affects the left C4, right CS, and right C6 nerve roots, and grade
           1 spondylolisthesis at C3-4. Dr. Grainger related that the claimant's
           thoracic spine MRI showed mild spondylotic changes in the mid to

                                                  - 16 -
thoracic spine, without significant central canal or neural foraminal
narrowing, and without significant change when compared with the
previous exam. Further, Dr. Grainger documented that the claimant's
lumbar spine MRI scan revealed stable findings, including straightening
of the normal lordotic curve, and mild disc desiccation and disc bulge at
Ll-2 and L3-4, a moderate disc bulge at L5-Sl without significant central
canal stenosis, but disc material does abut the bilateral exiting L-5 nerve
roots slightly, as seen on the previous exam (Emphases supplied) (Exhibit
21F). Of note, one of the previous exams that Dr. Grainger referred to is
the claimant's July 14, 2014, lumbar spine MRI scan. Specifically, in July
2014 radiologist, Thomas Foster, MD, reported the claimant's lumbar
spine MRI scan revealed, in pertinent part, mild posterior central
herniation at L5-S 1 and no evidence of canal stenosis or nerve root
impingement (Emphasis added)(Exhibit SF).

Further supporting Dr. Lipinski's opinion is the evidence that while she
considered the claimant's asthma in providing limitations in the claimant's
ability to perform work-related activity, additional limitations are not
warranted by the objective medical evidence, which shows that the
claimant's asthma is generally well controlled with medications. Notably,
as recently as February 28, 2017, VA physician Bruna Ferreira, MD,
reported that the claimant had no asthma exacerbations and no need for
prednisone. Additionally, Dr. Ferreira noted on physical examination the
claimant's lungs were clear to auscultation bilaterally and there was no
wheezing (Exhibit 40F). Further, in July 2015, Dr. Cooper reported that
on objective physical examination of the claimant's respiratory system the
claimant had good bilateral air entry without any adventitious breath
sounds or audible pleural rubs. In addition, Dr. Cooper found that the
claimant had controlled asthma. (emphasis supplied)(Exhibit 20F).
Moreover, the totality of the evidence shows that since the claimant's
alleged disability onset date she did not have any asthma attacks with
episodes of respiratory failure, no asthma exacerbations requiring
physician visits, and a normal pulmonary function test. Another factor
supporting Dr. Lipinski's opinion is that the claimant reported she could
cook simple meals, do light house cleaning within her physical tolerances,
drive, travel independently, shop, read, watch television, and take care of
her pets (Exhibit 3E). While the undersigned finds that the claimant's
migraine headaches are not a severe impairment, she provided for a
residual functional capacity limitation in the claimant's ability to be
exposed to concentrated amounts of noise because she took into account
the claimant's complaints of headaches to her medical providers. The
undersigned notes that she accords considerable, but not great, weight to
Dr. Lipinski's opinion because she accorded deference to the claimant's
complaints of bilateral upper extremity pain and provided for limitations
in her residual functional capacity in the claimant's ability to reach and
handle with her bilateral upper extremities. Accordingly, based on the

                                      - 17 -
               foregoing, the undersigned finds that Dr. Lipinski's opinion is entitled to
               considerable weight. 20 CFR § 404.1527, 20 CFR § 416.927, and Social
               Security Ruling 96-6p.

(Tr. 32-33).

       Plaintiff argues that although the ALJ gave considerable weight to Dr. Lipinski’s opinion,

the ALJ failed to include headaches as a severe impairment at step two and to include Dr.

Lipinski’s opinion that Plaintiff must “avoid even moderate exposure” to noisy environments.

(Doc. 27 p. 31). Plaintiff argues that Dr. Lipinski’s opinion that Plaintiff should “avoid even

moderate exposure” to noisy environments is not equivalent to the ALJ’s restriction against

“concentrated exposure to noise”. (Doc. 27 p. 32). Plaintiff contends that the ALJ’s error is not

harmless because if the ALJ had adopted Dr. Lipinski’s opinion, the occupational base would have

been reduced. (Doc. 27 p. 33). In response, Defendant argues that any error was harmless because

the ALJ found that there was one “quiet” job that Plaintiff could perform that existed in significant

numbers in the national economy. (Doc. 29 p. 13-15).

       In this case, the Court finds no error in the ALJ’s failure to adopt Dr. Lipinski’s opinion

that Plaintiff must avoid even moderate exposure to noise. At step five, the ALJ found that Plaintiff

was capable of performing the job title examiner which has a quiet noise level. (Tr. 36). DOT §

206.367-010. At the administrative hearing, the VE testified that there were approximately 9000

title examiner positions in the national economy. (Tr. 36, 176). “[W]ork exists in the national

economy when it exists in significant numbers either in the region where you live or in several

other regions of the country.” 20 C.F.R. § 404.1566(a). In addition, “[w]ork exists in the national

economy when there is a significant number of jobs (in one or more occupations) having

requirements which you are able to meet with your physical or mental abilities and vocational

qualifications.” 20 C.F.R. § 404.1566(b) (emphasis added). It is the ALJ, relying on the VE’s



                                                     - 18 -
testimony, who determines whether the number of jobs constituted a significant number. See id.;

20 C.F.R. § 404.1512(b)(3). Here, the ALJ found that 9000 title examiner jobs nationally

constituted a significant number of jobs. (Tr. 36). See Brooks v. Barnhart, 133 F. App’x 669, 671

(11th Cir. 2005) (holding that substantial evidence supported ALJ’s finding that 840 jobs

constituted a significant number in the national economy). Accordingly, because there was a

significant number of jobs that Plaintiff could have performed even if the ALJ had included Dr.

Lipinski’s noise limitations, the Court finds remand inappropriate.

       (b) Whether the Appeals Council erred by rejecting new and material evidence.

       Plaintiff argues that the Appeals Council erred by improperly rejecting new and material

evidence that was submitted after the ALJ’s decision. (Doc. 27 p. 33). Specifically, Plaintiff argues

that the Appeals Council should have accepted evidence from Plaintiff’s treating psychologists

Allison L. Nevin, Psy.D. and Earnest Seiler, M.D. (Doc. 27 p. 33-34). Plaintiff argues that she

had good cause to submit this evidence to the Appeals Council late because it did not exist prior

to the hearing and was obtained by Plaintiff at the advice of new counsel. (Doc. 27 p. 34). Plaintiff

contends that she attempted by submitting the new evidence to clarify an unexpected circumstance,

i.e., the ALJ’s unexpected finding that Plaintiff’s depression and anxiety were not severe. (Doc.

27 p. 35). Plaintiff contends that the evidence from Drs. Nevin and Seiler is new, material, and

relates back to the time before the decision. (Doc. 27 p. 36).

       Defendant argues that the Appeals Council considered the new evidence and properly

determined that the new evidence does not provide a basis for changing the ALJ’s decision. (Doc.

29 p. 21-22). Defendant argues that the Appeals Council was not required to give a detailed

analysis of the new evidence and substantial evidence supports the Appeals Council’s

determination. (Doc. 29 p. 21-23).



                                                   - 19 -
       The record shows that after the ALJ entered her decision, Plaintiff submitted evidence

from Dr. Nevin, specifically a completed Mental Ability to do Work Related Activities form.

(Tr. 8). The form provided that it covered the time period beginning October 15, 2014, through

October 23, 2017. (Tr. 8). Dr. Nevin opined Plaintiff was “seriously limited” in her ability to do

7 of the mental abilities and aptitudes needed to do unskilled work. (Tr. 8). Specifically, Dr.

Nevin opined Plaintiff was seriously limited in her ability to understand and remember and carry

out very short and simple instructions, maintain regular attendance and be punctual, complete a

normal workday and workweek without interruptions from psychologically based symptoms, and

deal with normal work stress. In addition, Dr. Nevin opined Plaintiff was unable to meet

competitive standards in her ability to maintain attention for two hour segment. Finally, Dr.

Nevin opined Plaintiff had no useful ability to remember work like procedures. (Tr. 8). In

support, Dr. Nevin opined Plaintiff had trouble keeping focus and maintain concentration for

over one minute. Dr. Nevin opined Plaintiff gets anxiety attacks in public especially when it’s

noisy. Dr. Nevin opined Plaintiff has a problem with motivation and adapting to changes in

routine. Dr. Nevin opined Plaintiff experienced physical intestinal symptoms when stressed. Dr.

Nevin further opined Plaintiff gets migraines, depressive symptoms, and anxiety attacks. Dr.

Nevin opined Plaintiff would be absent more than four days per month. (Tr. 9).

       Plaintiff also submitted the August 11, 2017 opinion that Plaintiff could benefit from a

service dog due to a number of mental health issues including depression and anxiety. (Tr. 61-

62).

       A claimant is generally permitted to present new evidence at each stage of his

administrative process. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1261 (11th Cir. 2007), and

20 C.F.R. § 404.900(b). Evidence submitted for the first time to the Appeals Counsel is determined



                                                   - 20 -
under a Sentence Four analysis. Id. An Appeals Council must consider new and material evidence

that “‘relates to the period on or before the date of the administrative law judge hearing decision’

and must review the case if ‘the administrative law judge’s action, findings, or conclusion is

contrary to the weight of the evidence currently of record.’” Id. (20 C.F.R. §§ 404.970(b),

416.1470(b)). New evidence is considered material and thereby warranting a remand if “‘there is

a reasonable possibility that the new evidence would change the administrative outcome.’” Id.

       In this case, the Court finds no error in the Appeals Council’s treatment of the evidence

submitted after the ALJ’s decision. The Appeals Council considered the newly submitted evidence

and explained that “We find that this evidence does not show a reasonable probability that it would

change the outcome of the decision.” (Tr. 2). Thus, contrary to Plaintiff’s argument, the Appeals

Council did not reject this new evidence, but considered it and determined that it did not change

the administrative outcome. Substantial evidence supports this determination. Although VA

treatment notes in July 2017 suggest that Dr. Nevin provided Plaintiff individual psychotherapy

(Tr. 80, 82), there are no treatment records from Dr. Nevin in the certified administrative record

and she does she identify how long she had been treating Plaintiff (Tr. 8-10). Dr. Nevin’s opinion

is neither well supported nor well explained. Similarly, Dr. Seiler’s opinion that Plaintiff could

benefit from a service dog is vague. Dr. Seiler does not state that Plaintiff would need the service

dog during work hours or the service it would provide. Accordingly, the Court finds no error in

the Appeals Council’s consideration of the newly submitted evidence.

       (c) Whether the ALJ erred by failing to properly evaluate Plaintiff’s testimony.

       Plaintiff argues that the ALJ erred by failing to follow the Eleventh Circuit pain standard

and SSR 16-3p when evaluating Plaintiff’s testimony of limitations. (Doc. 27 p. 37). Plaintiff

argues that her testimony is well supported by the record but that the ALJ selectively mentions



                                                   - 21 -
parts of the record out of context in which they were written. (Doc. 27 p. 39-40). In response,

Defendant argues that the ALJ properly followed the Eleventh Circuit pain standard and SSR 16-

3p when evaluating Plaintiff’s testimony regarding her pain and other symptoms. (Doc. 29 p. 15).

       When a claimant attempts to establish disability based on her subjective complaints, she

must provide evidence of an underlying medical condition and either objective medical evidence

confirming the severity of the alleged symptoms or that the medical condition could be reasonably

expected to give rise to the alleged symptoms. See 20 C.F.R. § 404.1529; Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005). Interpreting these regulations, the Eleventh Circuit held that to

establish disability based on testimony of pain and other symptoms, a claimant must satisfy two

parts of a three-part test showing: (1) evidence of an underlying medical condition; and (2) either

(a) objective medical evidence confirming the severity of the alleged pain; or (b) that the

objectively determined medical condition can reasonably be expected to give rise to the claimed

pain. See Wilson, 284 F.3d at 1225 (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)).

The regulations contain the same language as the pain standard. See Wilson, 284 F.3d at 1226;

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1215 (11th Cir. 1991) (pain standard is “fully consistent

with” the Commissioner’s regulations).

       If the claimant establishes that she has an impairment that could reasonably be expected to

produce her alleged symptoms, then the intensity and persistence of her alleged symptoms and

their effect on her ability to work must be evaluated. See 20 C.F.R. § 404.1529(c)(1); Foote v.

Chater, 67 F.3d 1553, 1561 (11th Cir. 1995). When evaluating a claimant’s statements regarding

the intensity, persistence, or limiting effects of her symptoms, the ALJ considers all the evidence,

objective and subjective. See 20 C.F.R. § 404.1529. The ALJ may consider the nature of a

claimant’s symptoms, the effectiveness of medication, a claimant’s method of treatment, a



                                                   - 22 -
claimant’s activities, measures a claimant takes to relieve symptoms, and any conflicts between a

claimant’s statements and the rest of the evidence. See 20 C.F.R. § 404.1529(c)(3), (4). The ALJ

is not required explicitly to conduct a symptom analysis, but the reasons for discounting a

claimant’s testimony of her pain and other symptoms must be clear enough that they are obvious

to a reviewing court. See Foote, 67 F.3d at 1562. “A clearly articulated [symptom assessment]

with substantial supporting evidence in the record will not be disturbed by a reviewing court.” Id.

(citation omitted).

       Social Security Ruling 16-3p rescinded a previous social security ruling that concerned the

credibility of a claimant. See SSR 16-3p, 82 Fed. Reg. 49,462, 49,463 (Oct. 25, 2017). SSR 16-3p

removed the use of the term “credibility” from its sub-regulatory policy because the Social

Security Administration’s (SSA) regulations did not use the term. See id. SSR 16-3p clarified that

“subjective symptom evaluation is not an examination of an individual’s character” and that a two-

step evaluation process must be used. See id. Step one is to determine whether the individual has

a medically determinable impairment that could reasonably be expected to produce the alleged

symptoms. See id. at 49,463–64. Step two is to evaluate the intensity and persistence of an

individual’s symptoms, such as pain, and determine the extent to which an individual’s symptoms

limit her ability to perform work-related activities. See id. SSR 16-3p provides that an ALJ is to

consider all of the evidence in an individual’s record when evaluating the intensity and persistence

of the symptoms.

       In this case, the Court finds that the ALJ did not error by improperly considering Plaintiff’s

subjective complaints of pain.




                                                   - 23 -
        In her decision, the ALJ accurately summarized the pain standard citing 20 C.F.R. §

404.1529 (Tr. 27), and concluded based on the reasons explained in her decision that although

Plaintiff’s impairments could reasonably be expected to cause the alleged symptoms, Plaintiff’s

statements concerning the intensity, persistence, and limiting effects of those symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (Tr. 28). While the

ALJ considered the objective medical evidence when evaluating Plaintiff’s subjective complaints

and is permitted to do so, the ALJ also considered other appropriate factors such as daily activities

and nature of treatment. (Tr. 29-35). See 20 C.F.R. § 404.1529(c)(2). For instance, the ALJ

considered Plaintiff’s reports that she completed activities of daily living unassisted and was able

to drive. (Tr. 33, 347-52). The ALJ also noted that Plaintiff’s treatment for her spine disorder and

upper extremity arthropathy was routine and conservative and cited medical evidence in support.

(Tr. 29).

        For example, the ALJ noted that Plaintiff did not receive treatment from an orthopedist and

Plaintiff’s medical providers did not recommend surgery or epidural injections. (Tr. 29).

Significantly, the record consistently demonstrates that conservative treatment from chiropractors

and physical therapists adequately controlled Plaintiff’s symptoms. (Tr. 29). In February 2017,

Plaintiff’s VA pain management physician, Darren Mcauley, D.O., related that Plaintiff told him

her chiropractic treatment helped and she wanted to continue it. (Tr. 29, 2157; see also Tr. 2015-

28 (chiropractic notes)). Additionally, from January 2017 through April 2017, Plaintiff’s

chiropractor reported that chiropractic treatment relieved Plaintiff’s symptoms. (Tr. 29, 2058-95,

2179-87). Additionally, reflecting that Plaintiff’s pain was relieved/controlled by chiropractic

treatment, treatment notes show that when Plaintiff started chiropractic treatment in January 2017,

she rated her pain an 8/10, but by March 2017, Plaintiff rated her pain as a 5/10. (Tr. 29, 2059,



                                                   - 24 -
2091). Likewise, January 2014 through February 2016 chiropractic treatment notes document that

Plaintiff continually reported that she felt much better after treatment, and that her symptoms were

relieved after treatment. (Tr. 29, 549-83, 1605-18, 1781-82, 1980-2010). Further, in April 2016,

Plaintiff’s physical therapist documented that Plaintiff’s physical therapy was “really helping.”

(Tr. 29, 1723).

       The ALJ also considered evidence that Plaintiff worked well after she alleged she became

disabled. (Tr. 29). The ALJ considered her earnings record for 2014 and 2015 (Tr. 29, 294, 304-

05); her report in March 2015 that she was working part time as an administrative consultant (Tr.

29, 1196 97); and Plaintiff’s receipt of unemployment benefits after her alleged disability onset

date. (Tr. 29, 390). Here, based on her detailed and extensive analysis of Plaintiff’s evidence as a

whole, the ALJ properly discounted the alleged severity of Plaintiff’s pain and other symptoms for

the reasons well-articulated in the decision, such as Plaintiff’s treatment history, daily activities

and testimony. (Tr. 28-30). In sum, the objective medical and other evidence supports the ALJ’s

RFC finding and analysis of Plaintiff’s subjective complaints.

       The Court notes that Plaintiff correctly shows that the ALJ factually erred in finding that

Plaintiff’s VA medical provider reported that Plaintiff was able to work 40 to 50 hours a week,

when in fact, the note actually says “40 to 50 hours a month.” (Doc. 27 p. 40; Tr. 29, 873). This

factual error, however, does not undermine the substantial evidence supporting the ALJ’s decision.

Likewise, the other evidence Plaintiff cites in support of her argument does not warrant remand.

In determining whether substantial evidence supports an ALJ’s credibility determination, “[t]he

question is not . . . whether ALJ could have reasonably credited [claimant’s] testimony, but

whether the ALJ was clearly wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x

935, 939 (11th Cir. 2011). Furthermore, as noted above, the Court will not reweigh the evidence.



                                                   - 25 -
See Martin v. Sullivan, 894 F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995).

       Plaintiff has failed to demonstrate that the ALJ or the Appeals Council erred in considering

Plaintiff’s disability claims.    Accordingly, the Court finds it appropriate to affirm the

Commissioner’s decision.

       III.    Conclusion

       The decision of the Commissioner is AFFIRMED. The Clerk of the Court is directed to

enter judgment consistent with this opinion and, thereafter, to close the file.

       DONE and ORDERED in Fort Myers, Florida on July 2, 2019.




       Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                                    - 26 -
